[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 252 
The Appellate Division of the first department has certified in this case that in its opinion a question of law is involved which ought to be reviewed by the Court of Appeals, as follows:
1. Does the complaint state facts sufficient to constitute a cause of action?
2. Is there a defect of parties in that the other next of kin of Clement B. Finley are not joined as parties plaintiff in this action? *Page 253 
Briefly summarized, the complaint alleges that the defendant is engaged in the operation of a steamship line and employed in the transportation of passengers between England and the United States.
June 28th, 1913, one Clement B. Finley purchased from defendant a ticket entitling him to first-class passage from London to New York on the steamship Minneapolis, operated by defendant, and boarded the steamship, upon which there were none but first-class passengers and the crew. The steamship proceeded to the city of New York and docked at that port about six o'clock in the evening of July 7th, 1913.
The plaintiff is a son of Clement B. Finley, deceased, The latter at the time of his death had no wife living, but left the plaintiff and other sons and daughters. The plaintiff and Clement B. Finley, during his lifetime, resided at Chattanooga, Tennessee.
During the course of the voyage and about 7 o'clock in the morning of July 2d 1913, Clement B. Finley died. Immediately upon his death defendant took possesion of his property and effects of the value of seven hundred fifty dollars, amongst which property and effects were letters indicating that plaintiff was a son of Clement B. Finley, and the address of the plaintiff; that the amount of the personal effects of the deceased greatly exceeded the sum necessary to defray the expenses of notice to plaintiff of such death, which might have been communicated to him at his address, together with the expense of embalming the body, transportation of the same to New York and giving it a decent burial.
Shortly after the death of Mr. Finley the defendant caused his body to be embalmed, whereby the body was kept in a perfect state of preservation and was made proof against decomposition for a period greatly exceeding the time ordinarily occupied by the voyage from the point at which the steamship was when Mr. Finley died to the docking point at New York city. *Page 254 
It is further alleged that the defendant continued to carry the body of Mr. Finley until about five o'clock in the afternoon of July 6th, 1913, when the steamship approached tidal waters near Nantucket Shoals, Massachusetts, at which time defendant, though in possession of the property and effects of the deceased and information as to plaintiff's address as stated, and though the body was then in a perfect state of preservation and proof against decomposition, and while plaintiff was then and at all times ready, willing and able to receive the body for burial, determine the place of burial and defray all expenses incident thereto, nevertheless the defendant negligently, wrongfully and willfully failed and refused to notify plaintiff or any of the next of kin of the deceased of the death of Mr. Finley and failed and refused to transport the body to the docking point in New York and at the time when in or near said tidal waters negligently, wrongfully and willfully caused the body to be cast into the sea in a place unknown and inaccessible to plaintiff.
That on July 7th, 1913, about 2:30 P.M. defendant notified plaintiff that Clement B. Finley had died at sea, and plaintiff immediately notified defendant that he would procure an undertaker and meet the steamship at New York to take charge of the body; that when the steamship docked at New York, about six o'clock on the evening of that day, plaintiff and the undertaker in his behalf demanded of defendant the body of his father, Mr. Finley, for the purpose of burial; that defendant then and has since, wrongfully refused to deliver possession of the body to plaintiff, one of the next of kin of said deceased, or to the undertaker, and informed the undertaker and plaintiff that the body was disposed of at sea as above described several hours before the steamship docked.
The complaint then alleges that the acts of defendant were negligent, wrongful and willful, a gross outrage upon plaintiff's rights and sensibilities and an unlawful *Page 255 
interference with and violation of his rights to the solace and comfort of a burial of the body of Clement B. Finley by the plaintiff and other next of kin, and the right of plaintiff to receive the body for the purposes of determining the place of burial and the burial of the same, whereby plaintiff was shocked and wounded in feelings, caused mental distress, anguish, suffering, expense, etc., for which he demands damages.
That there is no right of property in a dead body in the ordinary acceptation of the term is undoubtedly true when limited to a property right as understood in the commercial sense. Respect for the dead, the feelings of mankind for their deceased parents, relatives and friends has been recognized by the legislature and the courts. In this state, the Penal Law, section 2211, provides "except in the cases in which a right to dissect it is expressly conferred by law, every dead body of a human being, lying within this state, must be decently buried within a reasonable time after death." A right of dissection exists only when a coroner is authorized by law to hold an inquest and nofurther; or whenever and so far as the husband, wife or next of kin of the deceased, being charged by law with the duty of burial, may authorize dissection for the purpose of ascertaining the cause of death and no further; by order of the court in a criminal proceeding to ascertain the cause of death (Penal Law, § 2213); by medical colleges upon bodies delivered to them by hospitals, prisons, asylums, etc., provided no corpse shall be delivered or received if desired for interment by relatives or friends within forty-eight hours after death, or, if known to have relatives or friends, without the assent of such relatives or friends, etc. (Public Health Law (Cons. Laws, ch. 45), §§ 316, 317.)
At common law it is the duty of an individual under whose roof a poor person dies to carry the body decently covered to the place of burial and to refrain from doing anything which prevents in anywise a suitable burial. *Page 256 
The body cannot be cast out so as to expose the same to violation or to offend the feelings or injure the health of the living. (Reg. v. Stewart, 12 A.  E. 773.) In Patterson v.Patterson (59 N.Y. 574, 583) Judge FOLGER quoted from the case of Chapple v. Coope (13 M.  W. 252) with approval: "There are many authorities which lay it down that decent Christian burial is a part of a man's own rights; and we think it no great extension of the rule to say, that it may be classed as a personal advantage and reasonably necessary to him," and fromReg. v. Stewart (supra): "This right existing, the law casts upon some one the duty of seeing that it is accorded."
What obligation, if any, was assumed by the defendant by reason of the embalming and preservation of the body? From the complaint we may assume that defendant in the operation of a first class steamship had supplied a person qualified to embalm the body of the deceased and had provided a suitable place for the storage of the same; that the body was kept in a perfect state of preservation and made proof against decomposition for a period greatly exceeding the time ordinarily occupied by the voyage from the point where the steamship was at the time of death and the city of New York. Having embalmed the body, defendant continued to carry the same until about five P.M., July 6th, 1913, a period of upwards of four days, when defendant buried it at sea in or near Nantucket Shoals at a time when the steamship was about twenty hours from port.
The question as to whether or not defendant was under a legal duty to embalm the body in the first instance is not presented on this appeal. The contractual relations, if any, between the deceased and the defendant are not alleged in the pleadings. The only question before us is what duty devolved upon the defendant in view of the situation it created. It had prepared the body in such manner that danger was not to be expected and could *Page 257 
not arise from the presence of the same on board the steamship. It carried the body on board the steamship four and one-half days before the burial of the same. Ample means to defray the expense of delivering the body at the port of New York were in possession of defendant, and plaintiff was at all times ready and willing to defray any expense incident to the delivery of the body to him for burial.
Under the circumstances and the facts alleged in the complaint a reasonable discharge of the common-law duty required defendant to transport the body to the port of New York and deliver it to the parties entitled to the possession of the same for burial. At the time of the burial at sea the body could have been carried to port without injurious effect. Had the steamship been passing through the harbor of New York and approaching its dock, it could scarcely be said that the defendant would be justified in casting the body into the water from whence it could not be reclaimed, thereby depriving the next of kin of the solace of giving the body a decent burial on land.
The action at bar may be, as is said, a novel one. The absence of precedent does not lead to a conclusion that there is no remedy for the wrong alleged to have been inflicted upon the plaintiff. The principles to which attention has been called in connection with decisions of the courts in analogous cases when applied to the facts stated in the complaint sustain the right of action in plaintiff.
A right of action has been sustained for an unauthorized dissection or one contrary to the wishes or consent of the widow, heirs or next of kin (Foley v. Phelps, 1 App. Div. 551;Darcy v. Presbyterian Hospital, N.Y., 202 N.Y. 259; Burney
v. Children's Hospital, 169 Mass. 57; Larson v. Chase,47 Minn. 308; Philips v. Montreal General Hospital, 33 Quebec L.R. 483); for retaining organs *Page 258 
of a deceased body after autopsy or without consent (Hassard v.Lehane, 143 App. Div. 424; Koerber v. Patek, 123 Wis. 453), and for mutilation of a body (Medical College of Georgia v.Rushing, 1 Ga. App. 468; Kyles v. So. Railway Co.,147 N.C. 394).
Counsel for appellant argued that plaintiff is not entitled to recover damages for injuries to his feelings, and even assuming the facts before the court, it is only chargeable with an error of judgment or at most with negligence, consequently a recovery for mental anguish cannot be sustained.
The plaintiff had a legal right to the possession of the body for burial and any unlawful interference with that right was an actionable wrong. The right preserved to the plaintiff was a common-law right, and the direct and proximate consequence of an actionable wrong is a subject for compensation. Whenever there is a breach of a contract or the invasion of a legal right the law infers some damage. (Larson v. Chase, 47 Minn. 307, 310.) In that case the action was to recover damages for the unlawful mutilation and dissection of a dead body, the only damages claimed being mental anguish, suffering and nervous shock. Such damages were held properly recoverable. The case of Larson v.Chase was cited and approved in Darcy v. PresbyterianHospital, N.Y. (202 N.Y. 259, 263).
The counsel next asserts that there is a defect of parties plaintiff in that the brothers and sisters of plaintiff are not joined as parties plaintiff in the action. The plaintiff here seeks only to recover such damages as are personal to him. As the son of the deceased he had a right to receive the body for burial, and no reason exists why he should be obliged to join other next of kin in an action wherein he seeks compensation personal to himself.
The order should be affirmed, with costs, the first question answered in the affirmative and the second question answered in the negative. *Page 259